Title: To James Madison from Joseph Jones, [26] March 1790
From: Jones, Joseph
To: Madison, James


Dr. Sr.Fredericksburg 25 [26]th: Mar: 1790
I have avoided opening my usual correspondence with you from a conviction in my own mind that any communications I could make would be uninteresting to you and occasion a waste of your time that might be otherwise more usefully employed in prosecuting your labours in the public service, more especially as I take it for granted Mr. Fenno gives us a pretty authentic detail of the proceedings in Congress. I was happy to find from his paper you had again taken your seat in Congress and was able to take part in the business after geting over the severe attack you experienced on the Journey. We have seen the fate of your proposition for a discrimination, and I suppose you have been informed of its general reception abroad, I mean in the States in the union. I have been told that in the Towns pretty generally it was disapproved but not so generally in the Country. Here it was not liked. On that, as on most other matters of a public nature, mens opinions if they think & speak at all, are too generally regulated by interest, the justice and national policy of the measure is seldom properly considered. When I read the proposition my heart approved it, as I felt the force of its equitable principles; at the same time I doubted its practicability, and national policy. It is difficult to resist the impulse of equity in favor of the original holder, who has suffered by the assignment through no fault of his, when opposed to the present holder for an inconsiderable value given compared to what he is to receive. The proposition having taken a middle course and disclaiming all gain to the public by Anothers loss, bid fair to gain friends, but it wod. require the powers of a second Paul, aided as he was, to convince men und⟨er⟩ the strong prepossession of self interest, or the interest of their near connections and friends that the proposal was just or equitable or that any propositions that do not come up to the paymt. of the principal with 6 ⅌ Ct. interest are just—hence it is that many of the present holders by purchase clamour agt. the Secretarys plan—altho’ I insinuate that interest may have had influence in the decision, I doubt not some, as I confess I should have been, were embarrassed how to decide, from an apprehension that the measure, if carryed, might injure the national Character. There can be no doubt I Presume but the debt will be funded, I mean that funds will be provided for the payment of the interest annually. I am not a competent Judge, but perhaps that is as much as should be done for the present, as I am to learn that public faith and national Character can require more—and if more cannot be demanded, the establishmt. of a strong sinking fund will be found to be of great public benefit. Mr. Jefferson I expect is with you before now, pray tender him my respects. Grayson is at length gone—who will supply his place I know not, the appointment was to have been made on Thursday yesterday last. Henry and Mason were written to. Har—n and Jno. W—k—r had offered I hear. Had I been some years younger I shod. have been happy in once more being your associate in Congress. Has Dawson made you a remittance. Yr. friend & Servt
Jos: Jones
